Citation Nr: 0636783	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-43 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal. 


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by reduced occupational reliability, constricted 
affect with little emotional response, anxiety with 
occasional panic attacks, chronic sleep impairment, mild 
memory loss for traumatic war-time events, impaired impulse 
control and judgment when angry, and disturbances of 
motivation and mood.

2.  The evidence does not suggest that the veteran 
experiences social and occupational impairment due to 
deficiencies in most areas, suicidal ideation, obsessional 
rituals, persistent delusions or hallucinations, grossly 
inappropriate behavior, an inability to maintain personal 
hygiene, or other symptoms on par with the level of severity 
exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for 
post-traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in January 2005.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

By rating decision in December 2003, service connection was 
established for the veteran's post-traumatic stress disorder 
(PTSD); a 30 percent disability rating was assigned.  The 
veteran disagreed with this initial rating.

Under the rating criteria for mental disorders, the next 
higher rating of 50 percent is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The "such symptoms as" language of the diagnostic code 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran was examined by VA in October 2003, at which time 
the veteran was observed to have a flattened affect.  He 
displayed little emotion, even when talking about the 
horrific events that he had witnessed during his infantry 
service in the Vietnam War.  Those descriptions, furthermore, 
were disjointed, demonstrating significant lapses in memory 
for his wartime experiences.

The veteran was noted to have a high level of anxiety and 
demonstrated hypervigilant responses.  He reported having 
anger management problems with poor impulse control, 
admitting that he had been in a physical altercation with an 
adult male three weeks prior.  Upon objective observation, 
the examiner found the veteran's judgment and insight 
impaired, causing clinically significant distress and 
impairment in social and occupational functioning.

The VA outpatient clinical records do not contradict these 
findings.  In April 2003, the veteran reported experiencing 
problems at his construction job because he was not sleeping, 
due to persistent nightmares, which in turn, was making him 
both frightened and quite irritable during the day.  This was 
straining relations with his coworkers.  The following month, 
his boss removed him from performing construction duties and 
instead put him in a supervisory role so as not to harm 
himself.  The veteran, however, was anxious about this 
because of his impaired impulse control, finding it difficult 
to oversee his coworkers.  As a result, he began to 
experience more frequent anxiety attacks.  The veteran later 
reported a lack of motivation which was interfering with his 
job and his interpersonal relationships.  See outpatient 
clinical record dated in March 2004.

Based on these symptoms, the veteran's disability picture 
more nearly approximates that contemplated by the higher, 50 
percent, rating category.  In sum, he has reduced 
occupational reliability, constricted affect with little 
emotional response, anxiety with occasional panic attacks, 
chronic sleep impairment, mild memory loss for traumatic war-
time events, impaired impulse control and judgment when 
angry, and disturbances of motivation and mood.  

The evidence does not suggest, however, that the veteran 
experiences social and occupational impairment due to 
deficiencies in most areas, suicidal ideation, obsessional 
rituals, persistent delusions or hallucinations, grossly 
inappropriate behavior, or an inability to maintain personal 
hygiene.  Nor does the veteran have other symptoms on par 
with the level of severity exemplified in these 
manifestations.  Accordingly, a 50 percent, and no higher, 
evaluation is appropriate. 


ORDER

Entitlement to a 50 percent evaluation for post-traumatic 
stress disorder is granted, subject to regulations applicable 
to the payment of monetary benefits.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


